NOTICE
                                         2022 IL App (5th) 200219-U
                                                                                          NOTICE
 Decision filed 11/07/22. The
                                                                               This order was filed under
 text of this decision may be                   NO. 5-20-0219                  Supreme Court Rule 23 and is
 changed or corrected prior to
 the filing of a Petition for                                                  not precedent except in the

 Rehearing or the disposition of
                                                   IN THE                      limited circumstances allowed
 the same.                                                                     under Rule 23(e)(1).
                                     APPELLATE COURT OF ILLINOIS

                               FIFTH DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE OF ILLINOIS,            )     Appeal from the
                                                )     Circuit Court of
      Plaintiff-Appellee,                       )     Jefferson County.
                                                )
v.                                              )     No. 18-CF-156
                                                )
KEVIN JOHNSON,                                  )     Honorable
                                                )     Jerry E. Crisel,
      Defendant-Appellant.                      )     Judge, presiding.
______________________________________________________________________________

          PRESIDING JUSTICE BOIE delivered the judgment of the court.
          Justices Barberis and Vaughan concurred in the judgment.

                                                ORDER

¶1        Held: Where defendant’s postconviction petition consisted solely of vague, nonspecific
                allegations and the circuit court summarily dismissed it within 90 days, there is no
                arguably meritorious contention that the court erred either substantively or
                procedurally in dismissing it. Accordingly, we grant appellate counsel leave to
                withdraw and affirm the circuit court’s judgment.

¶2        Defendant, Kevin Johnson, appeals the circuit court’s order summarily dismissing his

postconviction petition.           Defendant’s appointed attorney, the Office of the State Appellate

Defender (OSAD), filed a motion to withdraw as counsel, arguing that this appeal presents no

arguably meritorious issues. See Pennsylvania v. Finley, 481 U.S. 551 (1987). OSAD has notified

defendant of its motion. This court provided defendant with an opportunity to file a response, and

he has done so. However, after considering OSAD’s motion and supporting memorandum,

defendant’s response, and the entire record on appeal, we agree that this appeal presents no

                                                      1
arguably meritorious issue. Therefore, we grant OSAD leave to withdraw and affirm the circuit

court’s judgment.

¶3                                       BACKGROUND

¶4     Following a jury trial, defendant was convicted of three counts of unlawful delivery of a

controlled substance (720 ILCS 570/401(d) (West 2018)). Evidence at trial established that

defendant delivered cocaine to a confidential informant, Valerie Beals. Beals testified that she

was a drug addict who engaged in these controlled purchases to get money to buy drugs.

¶5     Although defendant was eligible for an extended-term sentence due to his criminal history,

the court declined to impose such a sentence. Instead, the court sentenced defendant to five years’

imprisonment on each count, with the sentences to be served concurrently. Defendant did not file

a direct appeal.

¶6     The common-law record contains an undated letter from defendant to the Jefferson County

circuit clerk complaining about numerous aspects of defendant’s trial. The only allegation

potentially relevant here is that the State did not turn over in discovery the drugs allegedly involved

in the transactions. Defendant wrote, “I think if I would have seen the drug evidence before trial

we probably would have never took it to trial.”

¶7     Defendant subsequently filed a petition pursuant to the Post-Conviction Hearing Act (Act)

(725 ILCS 5/122-1 et seq. (West 2020)). Defendant alleged that trial counsel was ineffective

because he “allowed the State to use evidence during trial against the defendant that was never

received in the discovery.” In a similar vein, the defendant alleged that “the State withheld

evidence from defendant and his counsel and then used that evidence against defendant during

trial.” Lastly, the defendant alleged that, had that evidence been available earlier, “it could have

made a big difference in the outcome or decisions made.”


                                                  2
¶8      The circuit court dismissed the petition, finding it frivolous and patently without merit.

Defendant timely appealed.

¶9                                          ANALYSIS

¶ 10    OSAD contends that no meritorious argument exists that the court erred either

substantively or procedurally in dismissing the petition. OSAD also contends that defendant’s

vague, general allegations did not merit further consideration and that the court acted within the

statutory 90-day window to summarily dismiss the petition. We agree.

¶ 11    The Act provides a remedy to a criminal defendant whose federal or state constitutional

rights were substantially violated at his trial or sentencing. People v. Pitsonbarger, 205 Ill. 2d

444, 455 (2002). Within 90 days of its filing, the circuit court may dismiss a petition if it is

“frivolous or is patently without merit.” 725 ILCS 5/122-2.1(a)(2) (West 2020). In so deciding,

the court must take as true all well-pleaded facts in the petition and any accompanying affidavits,

but “nonfactual and nonspecific assertions which merely amount to conclusions are not sufficient

to require a hearing under the Act.” People v. West, 187 Ill. 2d 418, 425-26 (1999).

¶ 12    Defendant’s allegations certainly fall into the category of “nonspecific.” Defendant does

not even specify to what evidence he is referring, nor does he elaborate on how that unspecified

evidence would have affected the “outcome or decisions made.” OSAD surmises that defendant

could be referring to the drug evidence he referenced in his letter to the circuit clerk. This is purely

speculative, but we agree with OSAD that adding this detail does not save defendant’s claim.

Defendant asserted in the letter that, had he seen the substance before trial, he “probably never

would have took it to trial,” but does not explain why seeing the substance in person would have

affected his decision to go to trial.




                                                   3
¶ 13   Initially, defendant’s claim appears to be contradicted by the record. The State’s response

to discovery states that any evidence it intended to use at trial had been made available for

inspection. Defendant has furnished no affidavits or other evidence to prove otherwise. Moreover,

defense counsel did not object at trial on the ground that the evidence had not been produced in

discovery. Assuming, as we must, that the failure to object was trial strategy, such a trial strategy

appears to have been reasonable. See People v. Brooks, 334 Ill. App. 3d 722, 730 (2002) (“We

presume that defense attorneys pursue sound trial strategies.”). A State forensic chemist testified

extensively that she tested the substances recovered from Beals and found them to be cocaine.

Defendant offers no reason other than pure speculation to believe that independent testing would

have proved the substance to be anything else. In closing, defense counsel argued that Beals was

a liar who would do anything to get money to buy more drugs and that she likely planted the

substance in order to ensure a successful prosecution, for which she would get paid. Thus, even

conclusive proof that the substance was not cocaine would not have aided the defense theory that

Beals provided the substance herself.

¶ 14   Finally, we agree with OSAD that the circuit court’s dismissal of the petition was

procedurally proper. Defendant filed his petition on March 24, 2020, and the circuit court

dismissed the petition on June 19, 2020, within the 90-day window that the Act provides. See 725

ILCS 5/122-2.1(b) (West 2020).

¶ 15                                      CONCLUSION

¶ 16   Accordingly, we agree with OSAD that this appeal presents no issue of even arguable

merit. We grant OSAD leave to withdraw and affirm the circuit court’s judgment.


¶ 17   Motion granted; judgment affirmed.



                                                 4